Appeal by the plaintiff from a judgment of the Supreme Court, entered in the office of the clerk of Chemung county, November 16, 1935, denying her motion for summary judgment, and granting the defendant’s motion to dismiss the complaint on the merits. The plaintiff, a married school teacher, applied for a leave of absence to commence on December 3, 1934, to about February 15, 1935, or as soon thereafter as her physician would permit. She was delivered of a child on January 11, 1935. The board of education granted her leave of absence but made it for a term of two years pursuant to then rule, passed November 13,1934. The plaintiff appealed to the Commissioner of Education, who found that the two-year period was not unreasonable. This was conclusive and final. (Matter of Levitch v. Board of Education, 243 N. Y. 373.) Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.